                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


FRANCISCO CANTU, INDIVIDUALLY                   §
AND ON BEHALF OF ALL OTHERS                     §
SIMILARLY SITUATED; NORBERTO                    §               SA-19-CV-00615-DAE
ELIZONDO, JOEL CHAVEZ, BILLY                    §
EVANSJR.,                                       §
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
MAMMOTH ENERGY SERVICES,                        §
HIGHER POWER ELECTRICAL, LLC,                   §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion for Conditional

Certification and for Notice to Putative Class Members [#20]. After a hearing on the same, the

Court ordered the parties to confer on certain matters. The parties did so, and on February 3,

2020, they filed a joint advisory in which they indicated that they had reached an agreement on

the scope of the class and that they anticipated sending out notice to the agreed class within 30

days. They also indicated they were conferring on the content of the notice and that they would

notify the Court by February 7, 2020 if they could not reach an agreement regarding the same.

On February 24, 2020, the Court issued an Order for the parties to file any objection to the

Court’s dismissing as moot Plaintiffs’ Motion for Conditional Certification on or before

February 28, 2020. To date, no party has filed an objection, and therefore the Court will dismiss

the motion as moot.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Conditional Certification

and for Notice to Putative Class Members [#20] is DISMISSED AS MOOT.


                                               1
IT IS SO ORDERED.

SIGNED this 4th day of March, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                      2
